Citation Nr: 0638850	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  02-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
a lumbosacral strain, with post-traumatic lumbar spine 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to October 
1985, and from September 1988 to March 1993.

This appeal is before the Board of Veterans' Appeals (Board) 
from appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The veteran testified before a 
Decision Review Officer at the RO in August 2002 and before 
the undersigned acting Judge at the RO in October 2003.  The 
Board remanded this matter in October 2003 and again in April 
2006.  


FINDING OF FACT

The veteran's lumbosacral strain with post-traumatic lumbar 
spine arthritis is manifested by degenerative disc bulging at 
L4-5 and L5-S1 and degenerative disc disease; however, there 
are no clinical findings of intervertebral disc syndrome or  
radiculopathy on neurological evaluation.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent 
for a lumbosacral strain with post-traumatic lumbar spine 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2006); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5293, 5295 (2003), effective prior to 
September 26, 2003; 68 Fed. Reg. 51,454, 51,456-57; 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2006), effective September 26, 2003.




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre original decision notice did not result in prejudicial 
error in this case.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

Following the October 2003 Board remand, the RO issued a 
notification letter dated in September 2004 that properly 
provided notice of his claim and met all four elements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter 
provided the veteran with an update on the status of his 
claim, and specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  
Additionally, the veteran was asked to submit any evidence in 
his possession pertaining to his claim.  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the pertinent evidence includes the 
veteran's service medical records, post-service medical 
records, including three VA examination reports, lay witness 
statements, and statements and testimony from the veteran in 
support of his claim.  As a VA examination and other medical 
evidence is of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  In 
light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.  The Board also finds that, in light of the 
Board's denial of the veteran's claim, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Lumbar Spine Disability

The veteran was initially service-connected for lumbosacral 
strain in a July 1993 rating decision.  The veteran was 
awarded a 10 percent rating, effective March 1993.  In a June 
1995 rating decision, the RO increased the veteran's 
evaluation from 10 to 40 percent, effective March 1993.  The 
February 2002 rating decision denied an increased evaluation 
for service-connected lumbosacral strain.  The 
veteran appealed this decision, which is now before the 
Board. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2006); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
Nevertheless, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  The veteran was notified 
and informed of the change in rating criteria for the spine 
in a May 2005 and May 2006 SSOC.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre- dates or post-dates a pertinent change to 
VA's rating schedule.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

As noted above, the disability was originally evaluated under 
Diagnostic Code 5295.  Under the pre-September 26, 2003 
criteria, Diagnostic Code 5295 provides that a 40 percent 
rating may be assigned when there is severe lumbosacral 
strain with a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).  It does not provide for any higher rating.  

As for other diagnostic criteria, under the previous 
Diagnostic Code 5293, effective prior to September 23, 2002, 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief warrants a 40 percent disability 
rating, and pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation. See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) was to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, lumbosacral strain 
is rated under Diagnostic Code 5237 and should be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new rating formula, 
intervertebral disc syndrome is rated under Diagnostic Code 
5243 and should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25. 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  68 Fed. Reg. 51,456 (2003) (now codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The Board 
notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2004) and 5293 (2002 & 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent disability rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent disability rating.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006)).

Analysis Under Former Criteria

Initially, the Board notes that a 40 percent evaluation is 
the highest rating available under Diagnostic Code 5295.  
Applying the clinical findings to Diagnostic Code 5293 which 
rates based on severity of intervertebral disc syndrome, the 
medical evidence does not support a finding of any 
significant neurological symptomatology of the lower back.  
The August 2001 MRI report showed mild osteoarthritic changes 
at L5-S1 with facet hypertrophy and conjoined left L5-S1 
nerve roots.  Otherwise, a normal MRI was noted in the 
report.  The April 2004 MRI report indicated findings of mild 
broad based degenerative disc bulging at L4-5 and L5-S1, 
without evidence of associated focal HNP or central spinal 
stenosis, and degenerative changes at L4-5 and L5-S1.  
Neither MRI test showed evidence of intervertebral disc 
syndrome of the lumbar spine to warrant a rating under 
Diagnostic Code 5293.  

In addition to MRI findings, medical evaluations also do not 
show a diagnosis of intervertebral disc syndrome.  VA 
examination report dated in September 2001 revealed deep 
tendon reflexes at +2 and symmetrical and no sensory deficits 
noted.  Muscle strength in the bilateral lower extremities 
was 5/5.  The diagnosis was chronic lumbosacral strain-
symptomatic, and degenerative disc disease, lumbosacral spine 
with limited range of motion.  

VA examination report dated in November 2002 shows that there 
were no signs of radiculopathy on neurological evaluation.  
According to the physician, the veteran exhibited normal 
strength in all muscle groups, his reflexes were normal and 
intact, and that his gait was essentially normal other than 
pain.  The November 2002 physician noted that there was also 
no evidence of compression of the neural structures on 
imaging.  VA examination report dated in November 2004 also 
indicated no signs of radiculopathy on neurological 
evaluation.  

The Board has taken into consideration the veteran's 
description of his back disability, including his testimony 
before the undersigned Judge.  However, the totality of the 
evidence, in particular the clinical findings from the two 
MRI tests and three VA examination reports dated in August 
2001, November 2002, and November 2004, does not reflect 
pronounced symptoms that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  As 
discussed above, neurological symptoms have not been 
objectively identified via diagnostic testing, there is no 
absence of ankle jerk, and there is no other neurological 
deficit attributable to the service-connected spine 
disability.  In short, there is no diagnosis or objective 
findings of intervertebral disc syndrome.  Thus, an increased 
rating under Diagnostic Code 5293 is not warranted.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003). 

There is also no evidence of lumbar ankylosis to warrant a 
higher rating under Diagnostic Code 5286 or 5289, nor is 
there clinical evidence of residuals of a fractured vertebra 
of the lumbar spine to warrant a rating under Diagnostic Code 
5285.  Specifically, VA examination report dated in November 
2004 revealed that inspection of the thoracolumbar spine was 
normal.  Findings of anklyosis or fractured vertebra were not 
shown in the August 2001, November 2002, and November 2004 VA 
examination reports.  Therefore, there is no basis for a 
rating under Diagnostic Codes 5285, 5286 or 5289.  38 C.F.R. 
§4.71a (effective prior to September 26, 2003).




Revised Criteria

Applying the clinical findings to the revised criteria, VA 
examinations dated in August 2001, November 2002, and 
November 2004 did not show unfavorable ankylosis of the 
entire thoracolumbar spine.  Even with the veteran's 
complaints of pain and additional Deluca factors considered, 
the medical and other evidence of record does not reflect 
that his lumbar spine disability is manifested by ankylosis; 
he has not been diagnosed with such a condition, nor do the 
objective evaluations demonstrate immobility of the spine.  
Consequently, he does not meet or nearly approximate the 
criteria necessary for a schedular rating in excess of 40 
percent pursuant to the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).  

With respect to Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a thorough review 
of the record does not indicate the veteran has experienced 
any periods of acute signs and symptoms due to intervertebral 
disc syndrome which requires bed rest prescribed by a 
physician and treatment by a physician.  In short, he has not 
experienced incapacitating episodes as defined by 38 C.F.R. § 
4.71a, Intervertebral Disc Syndrome, Note (1) (2006).  As 
such, he has not experienced incapacitating episodes having a 
total duration of at least 6 weeks during a 12 month period.  
Therefore, he does not meet or nearly approximate the 
criteria for a rating in excess of 40 percent under this 
Formula.

In sum, the medical evidence demonstrates severe lumbosacral 
strain with loss of lateral motion with osteoarthritic 
changes and irregularity of joint space to warrant a 40 
percent evaluation under Diagnostic Code 5295, but no 
evidence of intervertebral disc syndrome, or ankylosis for 
lumbar spine.  For these reasons, the Board concludes that 
the veteran is not entitled to a rating in excess of 40 
percent for his service-connected low back disorder pursuant 
to the revised schedular criteria.

There is also no clinical evidence to support a separate 
rating under 38 C.F.R. § 4.124a.  While the Board recognizes 
the veteran's testimony of symptomatic pain down both legs, 
clinical findings from the two MRI reports and the three VA 
examination reports fail to show radiculopathy, or other 
neurological conditions.  38 C.F.R. § 4.124a. 

The Board also acknowledges the veteran's request, received 
in October 2006, for another VA examination and MRI or x-ray 
test.  The Board finds that the three VA examinations 
conducted during the claims period are adequate in evaluating 
the veteran's current level of disability.  The most recent 
evaluation was performed approximately two years ago.  
Moreover, the veteran has not asserted that his disability 
increased in severity since the last examination. VAOPGCPREC 
11-95 (1995).  There is also no need for another MRI test.  
The veteran indicated that VA has not performed a MRI since 
2001.  This appears to be true; however, the veteran 
submitted a MRI report that was performed in 2004, which is 
included in the record.  The Board finds that both the VA MRI 
report dated in 2001 and the private MRI report dated in 2004 
adequately address the veteran's current degree of 
disability.  

While VA's Rating Schedule ordinarily will apply, there are 
exceptional or unusual factors that can render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  However, there is no indication in the 
claims folder that the veteran has been hospitalized recently 
for treatment of the lumbosacral spine disability, and there 
is no evidence that the his lumbosacral spine disability 
causes marked impairment with employment.  The Board 
acknowledges the written statements from the veteran's 
employer noting his limitations at work; however, this does 
not represent marked interference with employment.  According 
to his supervisor, the veteran is a very good employee, needs 
very limited supervision, and knows his job very well.  As 
such, an extraschedular disability rating is not warranted.  
  


ORDER

A disability rating higher than 40 percent for a lumbosacral 
strain, with post-traumatic lumbar spine arthritis is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


